Citation Nr: 9928988	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury with head and neck pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active military service from March 1944 to 
February 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) from determinations by the New Orleans 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 1999, the appellant and his wife appeared at a 
personal hearing held at the RO.  

In September 1999, the appellant withdrew a separate appeal 
seeking a disability rating in excess of 30 percent for 
service-connected PTSD, indicating that he was satisfied with 
the grant to him of a 100 percent rating for the disability, 
effective in October 1996.  

In March 1996, the appellant also asserted a separate claim 
seeking entitlement to service connection for the residuals 
of a head injury, as documented by a report of June 1992 CAT 
scan.  (See VA Forms 21-4138, dated in March and May 1996.)  
The RO response in April 1996 that this disability is 
included in the present appeal is erroneous.  Thus, the 
matter is referred to the RO for appropriate further action.  


REMAND

At the July 1999 hearing, the appellant testified that he 
sustained neck injury in service in a vehicular accident 
which occurred around the time of the end of the European 
phase of World War II.  It is observed that VE Day was May 8, 
1945, and that he is competent to testify to this event, 
which is not inherently incredible.  

The RO has held that the appellant's claim is not well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991) because 
there is no evidence of treatment for the claimed neck injury 
in service.  Although the point is not entirely clear from 
the abbreviated explanation of its reasons and bases for 
denying the claim, it is apparently the position of the RO 
that the claimed neck injury did not occur in service as 
described by the appellant.  If this is the factual 
determination in this case, it violates the holding of the 
U. S. Court of Appeals for Veterans Claims (the Court) in 
King v. Brown, 5 Vet. App. 19 at 21 (1993) (evidentiary 
assertions made by a claimant must be accepted as true for 
purposes of determining well groundedness unless the 
evidentiary assertions are inherently incredible or beyond 
the competence of the person making them).  The Board cannot 
join in this legally inadequate explanation of reasons and 
bases for denying the appellant's claim.  

In asserting the claim in February 1995, the appellant 
specifically requested that the RO obtain and review his 
medical records from the VA Medical Centers (MCs) in New 
Orleans and Chicago and the VA Outpatient Clinic (OPC) in 
Baton Rouge.  The RO did not obtain the VA medical records on 
the grounds that they document only post-service treatments 
for the claimed disability and would not, therefore, 
establish a relationship between the condition and the 
appellant's military service.  (See Rating Decision dated 
April 21, 1995.)  This seems to reflect unwarranted 
speculation as it cannot be definitely known what the medical 
records will show until such records are obtained and 
reviewed.  Furthermore, VA medical records are deemed to be 
constructively of record pursuant to Bell v. Derwinski, 
2 Vet. App. 611 (1992), in which case it is normally 
reversible error to not actually obtain them for the record 
and review them.  At the very least, the medical records may 
document whether the appellant has a current neck disability, 
one of the three crucial elements of a well-grounded claim 
(see Caluza v. Brown, 7 Vet. App. 498 at 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996)), although in this connection it is 
further noted that VA X-ray films in July 1975 were 
interpreted as showing degenerative changes with spurring of 
the appellant's cervical spine vertebrae.  

Finally, the record reflects a Morning Report entry dated 
April 24, 1945 which shows that the appellant was transferred 
on that date from his unit, the 959 Quartermaster Service 
Company, to the 12th Evacuation Hospital for unknown reasons.  
It was asserted at the July 1999 hearing that such 
hospitalization may well have been the result of the truck 
collision in service causing the claimed neck injury, and the 
appellant's representative at the hearing specifically 
requested that a search be made for relevant medical records 
from the 12th Evacuation Hospital.  The Board notes that the 
service medical records indicate that the appellant was 
treated at the 12th Evacuation Hospital for gastritis from 
April 15 to 19, 1945, but the Morning Report seems to 
document a separate period of hospitalization.  It is 
therefore necessary to search for the medical records prior 
to appellate review of the claim.  The Board is aware that 
the service department has already certified that no SGO 
(Surgeon General's Office) records pertaining to the 
appellant are available.  

Accordingly, this appeal is remanded for the following 
further actions:  

1.  The RO should contact the service 
department and request through official 
channels that a search be made for 
medical records pertaining to the 
appellant's hospitalization beginning on 
or about April 24, 1945 at the 12th 
Evacuation Hospital, APO 403.  If 
located, the medical record should be 
incorporated into the claims file.  If 
any such records cannot be located, this 
fact should also be documented.  

2.  The RO should also obtain and 
incorporate into the claims file copies 
of VA medical records pertaining to any 
treatment of the appellant at the New 
Orleans and Chicago VAMCs and at the 
Baton Rouge VAOPC.  

3.  The RO should next review all of the 
relevant evidence and readjudicate the 
appellant's claim seeking service 
connection for the residuals of a neck 
injury in service with head and neck 
pain.  A complete explanation of the 
reasons and bases for the determination 
must be placed in the record.  

If the benefit sought is not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The Board observes in connection with this case that the 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



